NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EDWARD NOLAN NORWOOD, a.k.a.                    No.    17-35908
Polo,
                                                D.C. No. 3:17-cv-00733-CL
                Petitioner-Appellant,

 v.                                             MEMORANDUM*

RICHARD IVES,

                Respondent-Appellee.

                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Federal prisoner Edward Norwood appeals pro se from the district court’s

judgment denying his 28 U.S.C. § 2241 habeas petition. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a district court’s denial of a section

2241 habeas petition, see Bowen v. Hood, 202 F.3d 1211, 1218 (9th Cir. 2000), and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we affirm.

      Norwood argues that he is entitled to credit toward his federal sentence for

the time spent in custody between April 17, 2014, and October 30, 2015. Under 18

U.S.C. § 3585(b), a defendant cannot receive “double credit”—that is, credit going

towards two separate sentences—for time spent in presentence custody. See

United States v. Wilson, 503 U.S. 329, 337 (1992). Because the record reflects that

the state of California credited this time towards Norwood’s prior state sentence,

he is not entitled to credit this period towards his federal sentence. See 18 U.S.C.

§ 3585(b).

      AFFIRMED.




                                          2                                    17-35908